Title: To James Madison from John Church, 5 July 1803 (Abstract)
From: Church, John
To: Madison, James


5 July 1803, Cork. Received JM’s circulars of 23 Mar. [not found] and 9 Apr. and “shall carefully ⟨a⟩ttend to their Contents.” “Agreeable to your Desire, I now hand enclosed the best Remarks I can now make of the Charges on Ships entering this Port for Light money.” Will forward as usual at year’s end “the Returns of the different Cargos.” Adds “that all Respect whatever is paid here to American Papers which accompany the Ships in regular Form, & that there is no Complaint of Object to mention with Respect to American Seamen, being pressed as was the Case last War.”
 

   
   RC and enclosure (DNA: RG 59, CD, Cork, vol. 1). RC 2 pp.; torn. The enclosure, marked “Document No. VI” and headed “Remarks from the Port of Cork in Ireland” (3 pp.), describes the lighthouse duties and quarantine charges at Cork and Kinsale.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   A full transcription of this document has been added to the digital edition.

